—Order, Supreme Court, New York County (Milton Tingling, J.), entered November 23, 2001, which, in an action for personal injuries sustained in a Rock-land County car accident, denied defendants’ motion pursuant to CPLR 510 (3) to change venue from New York County to Rockland County, unanimously affirmed, without costs.
The motion was properly denied for failure to show the nature and materiality of the anticipated testimony of the investigating police officer whose convenience defendants promote (see, Morrison v Lawler, 290 AD2d 370; Blake v University of Rochester, 288 AD2d 118). Concur—Williams, P.J., Saxe, Buckley, Rosenberger and Lerner, JJ.